Third District Court of Appeal
                               State of Florida

                          Opinion filed July 13, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-1981
                 Lower Tribunal Nos. F08-5735A, F08-3129A
                            ________________


                              Darwin Bois,
                                  Appellant,

                                      vs.

                         The State of Florida,
                                  Appellee.


     An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Marlene Fernandez-Karavetsos,
Judge.

     Darwin Bois, in proper person.

    Ashley Moody, Attorney General, and Sonia Perez, Assistant Attorney
General, for appellee.


Before EMAS, SCALES and BOKOR, JJ.

     PER CURIAM.

     Affirmed.